By the Court.

Nisbet, J.
delivering the opinion.
[1.] The 4th Common Law Rule of Practice does not apply to causes in Equity, and the complainant was not entitled to an amendment in this case as a matter of right.
[2.] Amendments to bills pending on the appeal, are not allowable but in the discretion of the Court; and when the pleadings are made up, and the issues joined, that discretion will not be exercised to grant amendments but upon special cause shown. Berry vs. Mathews, 7 Geo. R. 457. Georgia R. R. & Banking Co. vs. Milner & Co. 8 Geo. R. 315.
[3.] In this case, the cause shown is surf rise, and our judgment is, that the presiding Judge properly allowed the amendment, and also the continuance for the purpose of the amendment.
Let the judgment be affirmed.